 Case 6:20-cv-01897-RBD-GJK Document 1 Filed 10/14/20 Page 1 of 20 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

                                            CASE NO.:

JORGE A. GONZALEZ,
and other similarly-situated individuals,

        Plaintiff,
v.

TURNER CONSTRUCTION COMPANY, and
KIEWIT INFRASTRUCTURE SOUTH CO.
d/b/a TURNER – KIEWIT JOINT VENTURE

         Defendant,

_______________________________________/

                                      COMPLAINT
                          (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

        COMES NOW the Plaintiff JORGE A. GONZALEZ and other similarly situated

individuals, by and through the undersigned counsel, and hereby sues Defendant TURNER

CONSTRUCTION COMPANY, and KIEWIT INFRASTRUCTURE SOUTH CO., d/b/a

TURNER – KIEWIT JOINT VENTURE, and alleges:

                           JURISDICTION VENUES AND PARTIES

     1. This is an action to recover money damages for unpaid minimum and overtime wages, and

        retaliatory damages under the laws of the United States. This Court has jurisdiction

        pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for

        jurisdictional placement) (“the Act”),

     2. Plaintiff JORGE A. GONZALEZ is a resident of Polk County, Florida within the

        jurisdiction of this Court. The Plaintiff is a covered employee for purposes of the Act.




                                            Page 1 of 20
Case 6:20-cv-01897-RBD-GJK Document 1 Filed 10/14/20 Page 2 of 20 PageID 2




 3. Corporate Defendant TURNER CONSTRUCTION COMPANY, and KIEWIT

    INFRASTRUCTURE SOUTH CO., perform business under the common fictitious name

    of TURNER – KIEWIT JOINT VENTURE. The Defendant was engaged in interstate

    commerce.

 4. Pursuant to 29 U.S.C. § 203 (r)(1) and pursuant to 29 C.F.R. §791.2, the Defendant

    TURNER CONSTRUCTION COMPANY and KIEWIT INFRASTRUCTURE SOUTH

    CO., are a joint enterprise and joint employers of Plaintiff. Hereinafter Defendant

    TURNER CONSTRUCTION COMPANY and KIEWIT INFRASTRUCTURE SOUTH

    CO. will be called collectively TURNER–KIEWIT JV.

 5. Defendant TURNER–KIEWIT JV is the employer of Plaintiff and others similarly situated

    within the meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

 6. All the actions raised in this complaint took place in Orlando, Orange County Florida,

    within the jurisdiction of this Court.

                               GENERAL ALLEGATIONS

 7. This cause of action is brought by Plaintiff JORGE A. GONZALEZ as a collective action

    to recover from Defendant unpaid regular wages, overtime compensation, liquidated

    damages, retaliatory damages, and the costs and reasonable attorney’s fees under the

    provisions of Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or

    the “ACT”) on behalf of Plaintiff and all other current and former employees similarly

    situated to Plaintiff (“the asserted class”) and who worked more than forty (40) hours

    during one or more weeks on or after January 2020, (the “material time”) without being

    properly compensated.




                                        Page 2 of 20
Case 6:20-cv-01897-RBD-GJK Document 1 Filed 10/14/20 Page 3 of 20 PageID 3




 8. The    Defendant     TURNER        CONSTRUCTION           COMPANY         and     KIEWIT

    INFRASTRUCTURE SOUTH CO. have formed a joint venture under the name of

    TURNER – KIEWIT JOINT VENTURE (hereinafter TURNER–KIEWIT JV) to develop

    the Orlando International South Airport Terminal C project. TURNER–KIEWIT JV is the

    prime contractor and is jointly liable with subcontractors at any level, for the payment of

    wages of all employees working at Orlando International South Airport Terminal C project,

    in which Plaintiff worked.

 9. Plaintiff worked under the supervision of superintendent Joe Mulford and Kiewit’s project

    manager David LNU.

 10. The Defendant TURNER–KIEWIT JV employed Plaintiff JORGE A. GONZALEZ, as a

    non-exempted, full-time, hourly employee from approximately January 01, 2020, to

    September 22, 2020, or 38 weeks. However, for FLSA purposes Plaintiff’s relevant time

    of employment is 29 weeks. Plaintiff did not work overtime after July 27, 2020, and due

    to a medical emergency, he did not work 1 week on or about January 2020.

 11. The Plaintiff was hired as a carpenter and concrete finisher, and he worked in the

    construction of trench drain systems at Orlando International South Airport Terminal C

    project. Plaintiff was paid a wage rate of $22.00 an hour. Plaintiff’s overtime rate should

    be $33.00 an hour.

 12. From his date of hiring to July 27, 2020, the Plaintiff worked weeks of 6 days per week.

    Plaintiff had a very regular schedule. In wintertime, the Plaintiff worked from Monday to

    Friday from 7:00 AM to 5:30 PM, (10.5 hours daily); and on Saturdays from 7:00 AM to

    approximately 1:00 PM. In the summertime, the Plaintiff worked from Monday to Friday,

    from 6:00 AM to 4:00 PM (10.5 hours daily); and on Saturdays, the Plaintiff worked from



                                       Page 3 of 20
Case 6:20-cv-01897-RBD-GJK Document 1 Filed 10/14/20 Page 4 of 20 PageID 4




    6:00 AM to 12:00 PM (6 hours). Regardless of the season, the Plaintiff completed 56 hours

    every week. (Plaintiff has already deducted 30 minutes of lunch that he took for 5 days, or

    2.5 lunch hours weekly).

 13. Plaintiff regularly worked 56 hours every week. However, he was not paid for all his

    working hours. For a substantial number of weeks, Plaintiff was not paid for 40 regular

    hours, and he was not paid for overtime hours. Every week the Plaintiff received a different

    amount in payment for the same number of hours worked.

 14. The Plaintiff worked more than 40 hours per week, but he did not receive his regular and

    complete payment for regular and overtime wages, as required by the FLSA.

 15. The Plaintiff did not clock in and out, but he signed a timesheet. Sometimes, the Plaintiff

    was not able to sign any timesheet. The Defendant always was able to keep track of the

    number of hours worked by Plaintiff and other similarly situated individuals. Every day,

    Plaintiff and all other similarly situated individuals reported at 6:40 AM or 5:40 AM, at a

    certain point to be transported to the worksite in the South Airport Terminal C project. At

    the end of his shift, Plaintiff and other similarly situated individuals were also transported

    back to their pick-up point, which means that Defendant was in absolute control of the

    hours worked by Plaintiff and other similarly situated individuals.

 16. Therefore, Defendant willfully failed to pay Plaintiff minimum wages and overtime hours

    at the rate of time and one-half his regular rate for every hour that they worked in excess

    of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29

    U.S.C. 207(a)(1).




                                        Page 4 of 20
Case 6:20-cv-01897-RBD-GJK Document 1 Filed 10/14/20 Page 5 of 20 PageID 5




 17. The Plaintiff was paid by direct deposits without any paystub or record showing the number

    of days and hours worked, wage rate, employment taxes withheld, etc. Plaintiff did not

    have access to check the number of his days and hours worked.

 18. The Plaintiff disagreed with the lack of payment for regular and overtime hours and he

    complained multiple times to his superintendent Joe Mulford. At least on one occasion,

    the Plaintiff complained and made threats of going to Turner’s offices to complain about

    his missing wages, and he was paid the missing hours for that week.

 19. On or about September 22, 2020, the Plaintiff complained to superintendent Joe Mulford

    because he was being paid for less than 40 hours, there was an argument and as a result,

    Plaintiff was fired by the Defendant.

 20. The Plaintiff is not in possession of time and payment records, and it will be impossible

    for him to provide the exact amount of wages that he is entitled to be paid. Nevertheless,

    Plaintiff will provide a good faith estimate unpaid overtime based on 29 weeks with 56

    working hours each. Plaintiff also will provide an estimate of unpaid regular wages for 8

    weeks with an average of 32 regular hours paid and 8 regular hours unpaid. After

    Defendant provides time and payment records, the Plaintiff will amend his Statement of

    Claim to reflect the real number of regular and overtime unpaid wages.

 21. Plaintiff JORGE A. GONZALEZ seeks to recover any unpaid regular wages and overtime

    hours, accumulated during all his relevant time of employment, liquidated damages,

    retaliatory damages, and any other damages, as allowable by law.

 22. The additional persons who may become Plaintiffs in this action are weekly-paid

    employees and/or former employees of Defendant who are and who were subject to the

    unlawful payroll practices and procedures of Defendant and were not paid regular wages,



                                       Page 5 of 20
Case 6:20-cv-01897-RBD-GJK Document 1 Filed 10/14/20 Page 6 of 20 PageID 6




    or overtime hours at the rate of time and one half of their regular rate of pay for all overtime

    hours worked in excess of forty in a week period.

 23. During his employment with Defendant, Plaintiff also suffered discrimination, and he is in

    the process of filing his Charge of Discrimination with the Equal Employment Opportunity

    Commission (EEOC).

                              COUNT I:
           WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
          FAILURE TO PAY OVERTIME, AGAINST ALL DEFENDANTS

 24. Plaintiff JORGE A. GONZALEZ re-adopts every pertinent and factual allegation, as stated

    in paragraphs 1-22 above as if set out in full herein.

 25. This action is brought by Plaintiff JORGE A. GONZALEZ and those similarly-situated to

    recover from the Employers unpaid overtime compensation, as well as an additional

    amount as liquidated damages, costs, and reasonable attorney’s fees under the provisions

    of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. 29

    U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a

    workweek longer than 40 hours unless such employee receives compensation for his

    employment in excess of the hours above specified at a rate not less than one and a half

    times the regular rate at which he is employed.”

 26. The employer TURNER–KIEWIT JV was engaged in interstate commerce as defined in

    §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendant is a

    construction company working in the construction of the Orlando International South

    Airport Terminal C project. The Defendant has more than two employees directly and

    recurrently engaged in interstate commerce. At all times pertinent to this Complaint, the

    Employer/Defendant operates as an organization that sells and/or markets its services to



                                         Page 6 of 20
Case 6:20-cv-01897-RBD-GJK Document 1 Filed 10/14/20 Page 7 of 20 PageID 7




    customers from throughout the United States. Employer/Defendant obtains and solicits

    funds from non-Florida sources, accepts funds from non-Florida sources, uses telephonic

    transmissions going over state lines to do its business, transmits funds outside of the State

    of Florida. Upon information and belief, the annual gross revenue of the Employer was

    always more than $500,000 per annum. Therefore, there is enterprise coverage.

 27. The Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff and

    other employees similarly situated regularly and recurrently participated in interstate

    commerce, by working in the construction of an international airport and by handling and

    working on goods and materials that were moved across State lines at any time during the

    business. Therefore, there is individual coverage.

 28. The Defendant TURNER–KIEWIT JV employed Plaintiff JORGE A. GONZALEZ, as a

    non-exempted, full-time, hourly employee from approximately January 01, 2020, to

    September 22, 2020, or 38 weeks. However, for FLSA purposes Plaintiff’s relevant time

    of employment is 29 weeks. Plaintiff did not work overtime after July 27, 2020, and due

    to a medical emergency, he did not work 1 week on or about January 2020.

 29. The Plaintiff was hired as a carpenter and concrete finisher, and he worked in the

    construction of trench drain systems. Plaintiff was paid a wage rate of $22.00 an hour.

    Plaintiff’s overtime rate should be $33.00 an hour.

 30. From his date of hiring to July 27, 2020, or 29 weeks, the Plaintiff regularly worked 6 days

    per week with 56 working hours. Plaintiff has already deducted 30 minutes of lunch that

    he took for 5 days, or 2.5 lunch hours weekly.




                                        Page 7 of 20
Case 6:20-cv-01897-RBD-GJK Document 1 Filed 10/14/20 Page 8 of 20 PageID 8




 31. Plaintiff regularly worked 56 hours every week. However, he was not paid for all his

    overtime hours. Every week the Plaintiff received a different amount in payment for the

    same number of hours.

 32. The Plaintiff worked more than 40 hours per week, but he did not receive his regular and

    complete payment for regular and overtime wages, as required by the FLSA.

 33. The Plaintiff did not clock in and out, but most of the time he signed a timesheet and the

    Defendant was able to keep track of the number of hours worked by Plaintiff and other

    similarly situated individuals. Every day, Plaintiff and all other similarly situated

    individuals reported at 6:40 AM or 5:40 AM, at a certain point to be transported to the

    worksite in the South Airport Terminal C project. At the end of his shift, Plaintiff and other

    similarly situated individuals were also transported back to their pick-up point, which

    means that Defendant was in absolute control of the hours worked by Plaintiff and other

    similarly situated individuals.

 34. Therefore, Defendant willfully failed to pay Plaintiff overtime hours at the rate of time and

    one-half his regular rate for every hour that they worked in excess of forty (40), in violation

    of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

 35. The Plaintiff was paid by direct deposits without any paystub or record showing his

    classification, the number of days and hours worked, wage rate, employment taxes

    withheld, etc. Plaintiff did not have access to check his days and hours worked.

 36. The records, if any, concerning the number of hours worked by Plaintiff JORGE A.

    GONZALEZ, and all other similarly situated employees, and the compensation paid to

    such employees should be in the possession and custody of the Defendant. However, upon




                                         Page 8 of 20
Case 6:20-cv-01897-RBD-GJK Document 1 Filed 10/14/20 Page 9 of 20 PageID 9




    information and belief, Defendant did not maintain accurate and complete time records of

    hours worked by the Plaintiff and other employees in the asserted class.

 37. The Defendant violated the record-keeping requirements of FLSA, 29 CFR Part 516.

 38. The Defendant never posted any notice, as required by the Fair Labor Standards Act and

    Federal Law, to inform employees of their federal rights to overtime and minimum wage

    payments. Defendant violated the Posting requirements of 29 U.S.C. § 516.4.

 39. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the time of

    the filing of this complaint, the Plaintiff’s good faith estimate of unpaid wages are as

    follows:

    *Please note that these amounts are based on preliminary calculations and that these figures
    could be subject to modification as time and payment records could dictate. After proper
    discovery, Plaintiff will amend his Statement of Claim.

        a. Total amount of alleged unpaid wages:

            Fifteen Thousand Three Hundred Twelve Dollars and 00/100 ($15,312.00)

        b. Calculation of such wages:

            Total Period of employment: 38 weeks
            Relevant weeks of employment: 29 weeks
            Total number of hours worked: 56 weekly
            Total number of unpaid overtime hours: 16 O/T hours weekly
            Regular rate: $22.00 an hour x 1.5=$33.00 O/T
            Overtime rate: $33.00

            O/T $33.00 x 16 O/T hours=$528.00 weekly x 29 weeks=$15,312.00

        c. Nature of wages (e.g. overtime or straight time):

           This amount represents the unpaid overtime compensation.

 40. At all times, the Employer/Defendant TURNER-KIEWIT JV failed to comply with Title

    29 U.S.C. §207 (a) (1), in that Plaintiff and those similarly-situated performed services and

    worked in excess of the maximum hours provided by the Act but no provision was made


                                         Page 9 of 20
Case 6:20-cv-01897-RBD-GJK Document 1 Filed 10/14/20 Page 10 of 20 PageID 10




       by the Defendant to properly pay him at the rate of time and one half for all hours worked

       in excess of forty hours (40) per workweek, as provided in said Act.

   41. Defendant TURNER-KIEWIT JV knew and/or showed reckless disregard of the provisions

       of the Act concerning the payment of overtime wages as required by the Fair Labor

       Standards Act and remains owing Plaintiff and those similarly-situated these overtime

       wages since the commencement of Plaintiff’s and those similarly-situated employees’

       employment with Defendant as set forth above, and Plaintiff and those similarly-situated

       are entitled to recover double damages.

   42. Defendant TURNER-KIEWIT JV willfully and intentionally refused to pay Plaintiff

       overtime wages as required by the law of the United States and remain owing Plaintiff

       these overtime wages since the commencement of the Plaintiff’s employment with

       Defendant.

   43. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

       this action and is obligated to pay a reasonable attorneys’ fee.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff JORGE A. GONZALEZ and those similarly situated respectfully

requests that this Honorable Court:

       A. Enter judgment for Plaintiff JORGE A. GONZALEZ and other similarly situated

           individuals and against the Defendant TURNER-KIEWIT JV based on Defendant’s

           willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

       B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

           compensation for hours worked in excess of forty weekly, with interest; and

       C. Award Plaintiff an equal amount in double damages/liquidated damages; and



                                          Page 10 of 20
Case 6:20-cv-01897-RBD-GJK Document 1 Filed 10/14/20 Page 11 of 20 PageID 11




        D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

        E. Grant such other and further relief as this Court deems equitable and just and/or

            available pursuant to Federal Law.

                                          JURY DEMAND

Plaintiff JORGE A. GONZALEZ and those similarly situated demand trial by a jury of all issues

triable as of right by a jury.

                                COUNT II:
    F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION: FAILURE TO
               PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS

    44. Plaintiff JORGE A. GONZALEZ re-adopts every factual allegation as stated in paragraphs

        1-22 of this complaint as if set out in full herein.

    45. This action is brought by Plaintiff JORGE A. GONZALEZ and those similarly-situated to

        recover from the Employer TURNER-KIEWIT JV unpaid minimum wages, as well as an

        additional amount as liquidated damages, costs, and reasonable attorney’s fees under the

        provisions of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C.

        §206.

    46. The employer TURNER-KIEWIT JV was engaged in interstate commerce as defined in §§

        3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendant is a

        construction company. The Defendant has more than two employees directly and

        recurrently engaged in interstate commerce. Upon information and belief, the annual gross

        revenue of the Employer/Defendant was always in excess of $500,000 per annum.

        Therefore, there is enterprise coverage.

    47. The Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff and

        other employees similarly situated regularly and recurrently participated in interstate



                                            Page 11 of 20
Case 6:20-cv-01897-RBD-GJK Document 1 Filed 10/14/20 Page 12 of 20 PageID 12




      commerce, by working in the construction of an international airport and by handling and

      working on goods and materials that were moved across State lines at any time during the

      business. Therefore, there is individual coverage.

   48. U.S.C. §206 states “Every employer shall pay to each of his employees who in any

      workweek is engaged in commerce or the production of goods for commerce, or is

      employed in an enterprise engaged in commerce or the production of goods for commerce,

      wages at the following rates:

      (1) except as otherwise provided in this section, not less than—

      (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

      (B) $6.55 an hour, beginning 12 months after that 60th day; and

      (C) $7.25 an hour, beginning 24 months after that 60th day

   49. The Defendant TURNER–KIEWIT JV employed Plaintiff JORGE A. GONZALEZ, as a

      non-exempted, full-time, hourly employee from approximately January 01, 2020, to

      September 22, 2020, or 38 weeks. However, for FLSA purposes Plaintiff’s relevant time

      of employment is 29 weeks. Plaintiff did not work overtime after July 27, 2020, and due

      to a medical emergency, he did not work 1 week on or about January 2020.

   50. The Plaintiff was hired as a carpenter and concrete finisher, and he worked in the

      construction of trench drain systems. Plaintiff was paid a wage rate of $22.00 an hour.

   51. From his date of hiring to July 27, 2020, the Plaintiff regularly worked weeks of 6 days

      with 56 hours per week. Plaintiff has already deducted 30 minutes of lunch that he took for

      5 days, or 2.5 lunch hours weekly.




                                        Page 12 of 20
Case 6:20-cv-01897-RBD-GJK Document 1 Filed 10/14/20 Page 13 of 20 PageID 13




   52. Plaintiff regularly worked 56 hours every week. However, for a substantial number of

      weeks, Plaintiff was not paid for every hour that he worked. Every week the Plaintiff

      received a different amount in payment for the same number of hours worked.

   53. In the period from July 28, 2020, to September 22, 2020, or 8 weeks, the Plaintiff was not

      paid for an average of 8 regular hours every week.

   54. The Plaintiff worked 40 hours or more per week, but he did not receive his regular and

      complete payment for every hour worked, there is a substantial number of working hours

      that never were paid to Plaintiff at any rate, not even the minimum wage rate, as required

      by the FLSA.

   55. The Plaintiff did not clock in and out, but the Defendant was able to keep track of the

      number of hours worked by Plaintiff and other similarly situated individuals, but the

      Defendant was in absolute control of the hours worked by Plaintiff and other similarly

      situated individuals.

   56. Therefore, Defendant willfully failed to pay Plaintiff minimum wages in violation of the

      Fair Labor Standards Act.

   57. The Plaintiff was paid by direct deposits without any paystub or record showing the number

      of days and hours worked, wage rate, employment taxes withheld, etc. Plaintiff did not

      have access to check his days and hours worked.

   58. The records, if any, concerning the number of hours worked by Plaintiff JORGE A.

      GONZALEZ, and all others similarly situated employees, and the compensation paid to

      such employees should be in the possession and custody of Defendant. However, upon

      information and belief, the Defendant did not maintain accurate and complete time records

      of hours worked by the Plaintiff and other employees in the asserted class.



                                         Page 13 of 20
Case 6:20-cv-01897-RBD-GJK Document 1 Filed 10/14/20 Page 14 of 20 PageID 14




   59. The Defendant violated the record-keeping requirements of FLSA, 29 CFR Part 516.

   60. Defendant never posted any notice, as required by the Fair Labor Standards Act and Federal

      Law, to inform employees of their federal rights to overtime and minimum wage payments.

      Defendant violated the Posting requirements of 29 U.S.C. § 516.4.

   61. Prior to the completion of discovery, and to the best of Plaintiff’s knowledge, at the time

      of the filing of this complaint, the Plaintiff’s good faith estimate of the unpaid minimum

      wage is as follows:

      *Plaintiff regular wage-rate was $22.00 an hour. Florida's minimum wage in 2020 is $8.56,
      which is higher than the federal minimum wage. As per FLSA regulations, the higher
      minimum wage applies.
      *In these calculation Plaintiff is including only the last 8 weeks of employment with
      Defendant. After proper discovery, Plaintiff will amend his Statement of Claim to reflect
      any unpaid regular wages during his entire period of employment.

          a. Total amount of alleged unpaid wages:

              Five Hundred Forty-Seven Dollars and 84/100 ($547.84)

          b. Calculation of such wages:

              Total Period of employment: 38 weeks
              Relevant weeks of employment: 8 weeks
              Total number of hours worked: 40 weekly
              Total number of unpaid regular hours: 8 regular hours weekly
              Regular rate: $22.00 an hour
              Florida minimum wage 2020: $8.56 an hour.

              $8.56 x 8 hours weekly=$68.48 x 8 weeks=$547.84

          c. Nature of wages:

              This amount represents unpaid minimum wages at Florida minimum wage rate.

   62. Defendant TURNER-KIEWIT JV knew and/or showed a reckless disregard of the

      provisions of the Act concerning the payment of minimum wages as required by the Fair




                                         Page 14 of 20
Case 6:20-cv-01897-RBD-GJK Document 1 Filed 10/14/20 Page 15 of 20 PageID 15




        Labor Standards Act and remains owing Plaintiff these minimum wages as set forth above,

        and Plaintiff is entitled to recover double damages.

    63. Defendant TURNER-KIEWIT JV willfully and intentionally refused to pay Plaintiff

        minimum wages as required by the law of the United States, and remain owing Plaintiff

        these minimum wages since the commencement of Plaintiff’s employment with Defendant

        as set forth above.

    64. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

        this action and is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff JORGE A. GONZALEZ and those similarly situated respectfully request

that this Honorable Court:

    A. Enter judgment for Plaintiff JORGE A. GONZALEZ and against the Defendant TURNER-

        KIEWIT JV based on Defendant’s willful violations of the Fair Labor Standards Act, 29

        U.S.C. § 201 et seq. and other Federal Regulations; and

    B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

        wages, with interest; and

    C. Award Plaintiff an equal amount in double damages/liquidated damages; and

    D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

    E. Grant such other and further relief as this Court deems equitable and just and/or available

        pursuant to Federal Law.

                                         JURY DEMAND

Plaintiff JORGE A. GONZALEZ and those similarly situated demand trial by a jury of all issues

triable as of right by a jury.



                                           Page 15 of 20
Case 6:20-cv-01897-RBD-GJK Document 1 Filed 10/14/20 Page 16 of 20 PageID 16




                                 COUNT III:
        FEDERAL STATUTORY VIOLATION: RETALIATORY DISCHARGE;
          PURSUANT TO 29 U.S.C. 215(a)(3); AGAINST ALL DEFENDANTS

   65. Plaintiff JORGE A. GONZALEZ re-adopts every factual allegation as stated in paragraphs

      1-22 of this complaint as if set out in full herein.

   66. The employer TURNER-KIEWIT JV was engaged in interstate commerce as defined in §§

      3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendant is a

      construction company that provides its services to companies engaged in interstate

      commerce. Upon information and belief, the annual gross revenue of the

      Employer/Defendant was always in excess of $500,000 per annum. Therefore, there is

      enterprise coverage.

   67. The Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff and

      other employees similarly situated regularly and recurrently participated in interstate

      commerce, by working in the construction of an international airport and by handling and

      working on goods and materials that were moved across State lines at any time during the

      business. Therefore, there is individual coverage.

   68. By reason of the foregoing, Defendant’s business activities involve those to which the Fair

      Labor Standards Act applies.

   69. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than forty

      hours in any workweek, the employer must compensate the employee for hours in excess

      of forty at the rate of at least one and one-half times the employee's regular rate…"

   70. 29 U.S.C. § 206 (a) (1) states “….an employer must pay a minimum wage of $5.15/hr to

      an employee who is engaged in commerce....” [29 U.S.C. § 206 (a) (1)].




                                          Page 16 of 20
Case 6:20-cv-01897-RBD-GJK Document 1 Filed 10/14/20 Page 17 of 20 PageID 17




   71. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge

      or in any other manner discriminate against any employee because such employee has filed

      any complaint or instituted or caused to be instituted any proceeding under or related to

      this chapter, or has testified or is about to testify in any such proceeding,......”

   72. The Defendant TURNER–KIEWIT JV employed Plaintiff JORGE A. GONZALEZ, as a

      non-exempted, full-time, hourly employee from approximately January 01, 2020, to

      September 22, 2020, or 38 weeks. However, for FLSA purposes Plaintiff’s relevant time

      of employment is 29 weeks. Plaintiff did not work overtime after July 27, 2020, and due

      to a medical emergency, he did not work 1 week on or about January 2020.

   73. The Plaintiff was hired as a carpenter and concrete finisher, and he worked in the

      construction of trench drain systems. Plaintiff was paid a wage rate of $22.00 an hour.

      Plaintiff’s overtime rate should be $33.00 an hour.

   74. From his date of hiring to July 27, 2020, the Plaintiff worked weeks of 6 days per week.

      56 hours every week. (Plaintiff has already deducted 30 minutes of lunch that he took for

      5 days, or 2.5 lunch hours weekly).

   75. Plaintiff regularly worked 56 hours every week. However, he was not paid for all his

      working hours. For a substantial number of weeks, Plaintiff was not paid for 40 regular

      hours, and he was not paid for overtime hours. Every week the Plaintiff received a different

      amount in payment for the same number of hours worked.

   76. The Plaintiff worked more than 40 hours per week, but he did not receive his regular and

      complete payment for regular and overtime wages, as required by the FLSA.

   77. The Plaintiff did not clock in and out, but the Defendant was able to keep track of the

      number of hours worked by Plaintiff and other similarly situated individuals.



                                           Page 17 of 20
Case 6:20-cv-01897-RBD-GJK Document 1 Filed 10/14/20 Page 18 of 20 PageID 18




   78. Therefore, Defendant willfully failed to pay Plaintiff minimum wages and overtime hours

      at the rate of time and one-half his regular rate for every hour that they worked in excess

      of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29

      U.S.C. 207(a)(1).

   79. The Plaintiff was paid by direct deposits without any paystub or record showing the number

      of days and hours worked, wage rate, employment taxes withheld, etc. Plaintiff did not

      have access to check his days and hours worked.

   80. The Plaintiff disagreed with the lack of payment for regular and overtime hours and he

      complained multiple times to his superintendent Joe Mulford.

   81. These complaints constituted protected activity under the FLSA.

   82. On or about September 22, 2020, the Plaintiff complained to superintendent Joe Mulford

      because he was being paid for less than 40 hours.

   83. This complaint constituted protected activity under the FLSA.

   84. However, because of the Plaintiff’s multiple complaints, Plaintiff was fired by the

      Defendant.

   85. At the time of his termination, Plaintiff was performing the essential functions of his

      position satisfactorily. There was no other reason than retaliation to fire him.

   86. There is close proximity between Plaintiff’s protected activity and his termination.

   87. The motivating factor which caused the Plaintiff’s discharge as described above was his

      complaints seeking unpaid overtime and regular wages from the Defendant. In other

      words, the Plaintiff would not have been discharged but for his complaints about unpaid

      wages.




                                         Page 18 of 20
Case 6:20-cv-01897-RBD-GJK Document 1 Filed 10/14/20 Page 19 of 20 PageID 19




    88. The Defendant’s termination of the Plaintiff was in direct violation of 29 U.S.C. 215 (a)(3)

        and, as a direct result, the Plaintiff has been damaged.

    89. Plaintiff JORGE A. GONZALEZ has retained the law offices of the undersigned attorney

        to represent him in this action and is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff JORGE A. GONZALEZ respectfully requests that this Honorable Court:

    A. Enter judgment against Defendant TURNER-KIEWIT JV, that Plaintiff JORGE A.

        GONZALEZ recovers compensatory damages and an equal amount of liquidated damages

        as provided under the law and in 29 U.S.C. § 216(b);

    B. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

    C. Order the Defendant TURNER-KIEWIT JV to make whole the Plaintiff by providing

        appropriate back pay and other benefits wrongly denied in an amount to be shown at trial

        and other affirmative relief;

    D. Plaintiff JORGE A. GONZALEZ further prays for such additional relief as the interests of

        justice may require.

                                          JURY DEMAND

Plaintiff JORGE A. GONZALEZ demands trial by a jury of all issues triable as of right by a jury.

Dated: October 14, 2020

                                                 Respectfully submitted,

                                                  By: _/s/ Zandro E. Palma____
                                                  ZANDRO E. PALMA, P.A.
                                                  Florida Bar No.: 0024031
                                                  9100 S. Dadeland Blvd.
                                                  Suite 1500
                                                  Miami, FL 33156
                                                  Telephone: (305) 446-1500
                                                  Facsimile: (305) 446-1502

                                           Page 19 of 20
Case 6:20-cv-01897-RBD-GJK Document 1 Filed 10/14/20 Page 20 of 20 PageID 20




                                     zep@thepalmalawgroup.com
                                     Attorney for Plaintiff




                                Page 20 of 20
